IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED



DARRIN LAVINE, TRUSTEE OF DCM, ETC., ET AL.,

             Appellants,

 v.                                                    Case No. 5D15-2450

JPMORGAN CHASE BANK, ETC., ET AL.,

           Appellees.
________________________________/

Opinion filed July 21, 2017

Appeal from the Circuit Court
for Volusia County,
H. Pope Hamrick, Jr., Judge.

Kelley A. Bosecker, of Law Office of Kelley
A. Bosecker, St. Petersburg, for Appellant,
David C. Mangham.

No Appearance for other Appellant.

Elliot B. Kula, W. Aaron Daniel and William
D. Mueller, of Kula & Associates, P.A.,
Miami, for Appellee, JPMorgan Chase
Bank.

No Appearance for other Appellees.

PER CURIAM.

      Darrin Lavine, as trustee of the DCM revocable trust, and David C. Mangham

appeal the final judgment of foreclosure entered by the trial court in favor of JPMorgan
Chase Bank. We affirm on all issues except those related to Lavine, as trustee of the

DCM revocable trust.

      Lavine signed the notice of appeal, indicating he was appearing pro se on behalf

of the trust. However, since Lavine is not an attorney, he cannot represent the trust

because doing so constitutes the unauthorized practice of law. See EHQF Tr. v. S & A

Cap. Partners, Inc., 947 So. 2d 606, 606 (Fla. 4th DCA 2007). Accordingly, as to Lavine,

as Trustee of the DCM Revocable Trust, the appeal is dismissed. Id. at 606-07.

      AFFIRMED, as to David C. Mangham; and DISMISSED, as to Darrin Lavine,

Trustee of DCM Revocable Trust.



PALMER, TORPY and BERGER, JJ., concur.




                                           2